DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed December 30, 2021 has been entered.
Claims 1 and 14 are currently amended.
Claims 3, 10-11 and 24-26 are cancelled.
Claims 1-2, 4-9, 12-23 and 27-32 are pending.

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on August 10, 2020 is again acknowledged.  The traversal was on the ground(s) that Table 2 in Julio et al does not represent mutant genes, and that it would not be a burden to examine all the claims, noting that the Examiner of the international PCT application examined all of the claims and recognized novelty in all of the claims.  After further consideration, Groups I and II have been rejoined. 
However, Groups III-V, claims 20, 24-26 and 29-30 are withdrawn as being drawn to non-elected inventions, given that it would be an undue burden to search and examine the additional methods of Groups III and IV, which are not drawn to methods of producing plants with mutated translation initiation factors, but rather to introduction of other factors into a plant, and to polynucleotides for use in a method to detect a mutation, and Group V is drawn to a DNA marker for determining virus resistance, wherein each would require a burden of search and examination.  Groups I and II are drawn to a first product and a first method of making said product, and will be examined on the merits.
The requirement is still deemed proper and is therefore made FINAL.

Claims 20 and 29-30 are withdrawn as drawn to non-elected inventions.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-9, 12-19, 21-23, 27-28 and 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, and claims, 4-9, 12-19, 21-23, 27-28 and 31-32 dependent thereon, are indefinite and confusing in the recitation that the virus-resistant tobacco plant includes a plurality of mutations in the preamble, yet at the 9th line from the end of the claim, it states that “said virus resistant tobacco plant does not have said mutations”.  Does the virus-resistant plant have mutations or does it not have mutations?  The metes and bounds of the claimed invention cannot be determined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-9, 12-19, 21-23, 27-28 and 31-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are drawn to a virus-resistant tobacco in which an eIF(iso)4E-S or eIF(iso)4E-T, and an eIF4E2-S or eIF4E2-T, which is non-functional with respect to a virus is produced or in which expression of said factor is suppressed, wherein the tobacco may have a mutation in the translation initiation factor gene causing the factor to be non-functional or suppressed, and wherein the eIF(iso)4E-S is at least 97% identical to SEQ ID NO: 8,  the eIF(iso)4E-T is at least 97% identical to SEQ ID NO: 11, the eIF4E2-S is at least 95% identical to SEQ ID NO: 2, and the eIF4E2-T is at least 95% identical to SEQ ID NO: 5.  However, the specification only discloses the eIF4E2-S of SEQ ID NO: 1 encoding SEQ ID NO: 2 and having the genomic sequence of SEQ ID NO: 3;  and the eIF4E2-T of SEQ ID NO: 4 encoding SEQ ID NO: 5, and having the genomic sequence of SEQ ID NO: 6; the eIF(iso)4E-S of SEQ ID NO: 7 encoding SEQ ID NO: 8, and having the genomic sequence of SEQ ID NO: 9; the eIF(iso)4E-T of SEQ ID NO: 10 encoding SEQ ID NO: 11 and having the genomic sequence of SEQ ID NO: 12; and the use of SEQ ID NO: 13 and 14 trigger sequences for the reduction of the S-type and T-type genes by RNAi suppression (at pages 110-115 of 
The specification discloses reduced expression of pairs of these disclosed sequences in Nicotiana plants resulting in a reduction in disease symptoms from PVY, PVY-B and TBTV.  The specification discloses the specific translation initiation factors of SEQ ID NO: 1, 4, 7 and 10 that can be rendered non-functional by mutation or by use of SEQ ID NO: 13 and 14 as trigger sequences.  The specification does not describe the particular structural features that are required in sequences other than the specified pairs of sequences that have been disclosed, while the claims are still broadly drawn to sequences having as little as 88% sequence identity to SEQ ID NO: 2, 5, 8 and 11.  The claims are drawn to a multitude of possible structures which when suppressed will result in the functional activity of a reduction in disease symptoms from PVY, PVY-B and TBTV in Nicotiana plants, yet only Nicotiana plants comprising two specific pairs of sequences having suppressed expression have been disclosed that result in that effect.  And the specification does not specifically set forth particular sequence motifs that would describe the genus.
The Federal Circuit has clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of species of the claimed genus, and that one of skill in the art should be able to “visualize or recognize the identity of the members of the genus”.  Id.
See MPEP Section 2163, where it is taught that


Also, see Vas-Cath Inc. v. Mahurkar 1991 (CAFC) 19 USPQ2d 1111, 1115, which teaches that the purpose of written description is for the purpose of warning an innocent purchaser, or other person using a machine, of his infringement of the patent and at the same time, of taking from the inventor the means of practicing upon the credulity or the fears of other persons, by pretending that his invention is more than what it really is, or different from ostensible objects, that the patentee is required to distinguish his invention in his specification.
Therefore, given the lack of written description in the specification with regard to the structural and physical characteristics of the claimed compositions, one skilled in the art would not have been in possession of the genus claimed at the time this application was filed.

Claim Rejections - 35 USC § 112
Claims 1-2, 4-9, 12-19, 21-23, 27-28 and 31-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for tobacco plants transformed with RNAi constructs comprising SEQ ID NO: 13 and 14 that have suppressed expression of an S-type and a T-type eIF4E gene and is resistant to PVY and PVY that breaks resistance to the Virgin A mutant of tobacco, does not reasonably provide enablement for any virus-resistant tobacco in which an eIF(iso)4E-S or eIF(iso)4E-T, and an eIF4E2-S or eIF4E2-T, which is non-functional with respect to a virus is produced or in which the gene function of said factor is suppressed, wherein the tobacco may have a .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  
The specification only discloses the use of SEQ ID NO: 13 and 14 trigger sequences for the reduction of the S-type and T-type genes by RNAi suppression (at pages 110-115 of the specification).  The use of ethyl methane sulfonate to produce mutations in tobacco is unpredictable, given the random nature of mutagenesis.  The specification has not disclosed any plants having either one or both mutant genes, as set forth in the claims, and if such a plant were disclosed, then enablement of that plant would require the deposit of seeds, given the high level of unpredictability that one skilled in the art could produce the same plant by random mutagenesis.
Given the uncertainty of producing a virus-resistant tobacco plant that has suppressed gene function of an eIF(iso)4E-T and an eIF4E2-S, and is resistant to a strain of PVY that breaks virus resistance of Virgin A mutant, and a PVY, and particularly the uncertainty of producing said plant by random mutagenesis; and given the lack of working examples of said plants; and the absence of guidance for producing said plant other than by use of SEQ ID NO: 13 and 14 for RNAi suppression; and in view of the breadth of the claims, which encompass any virus-resistant tobacco plant comprising the claimed 

Applicants’ arguments filed December 30, 2021 have been fully considered but they are not persuasive.  Applicants argue that the claims have been amended to define the wild type, and sequence identities have been amended to be 95% or higher, which sufficiently restricts the sequences, asserting that written description and enablement are met.  
The Examiner maintains that the rejection is proper, given that the claims are still broadly drawn to tobacco plants comprising mutations that cause the production of a translation initiation factor eIF(iso)4E protein with eIF(iso)4E function suppressed as compared to wild type, and that cause the production of a translation initiation factor eIF4E2 protein with eIF4E2 function suppressed as compared to wild type.  The claims are not limited to mutations in these translation initiation factor genes, but rather encompass any mutation that could result in the suppression of function of these genes.  The Examiner maintains that neither written description nor enablement has been met.

 Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH F MCELWAIN whose telephone number is (571)272-0802.  The examiner can normally be reached on M-F 8-5 increased flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EFM

/ELIZABETH F MCELWAIN/Primary Examiner, Art Unit 1662